Citation Nr: 1117776	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-15 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder, and major depressive disorder.


REPRESENTATION

Veteran represented by:	Daniel S. Rethmeier, Attorney at Law


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to March 1980.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.


FINDING OF FACT

The competent evidence of record shows that the Veteran's acquired psychiatric disorder is related to her in-service sexual trauma.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and major depressive disorder, was incurred during the Veteran's period of active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Previous Board Remand

In May 2010, the Board remanded the issue on appeal to the RO via the Appeals Management Center (AMC) for further notice, development, and readjudication of the Veteran's claim.  Specifically, the Board ordered the AMC to inform the Veteran that sources other than service records may corroborate her account of her stressor and to schedule the Veteran for a VA examination in order to determine the nature and etiology of her acquired psychiatric disorder.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand orders are not complied with, the Board must ensure compliance.  However, only substantial compliance, not strict compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  The RO sent the Veteran appropriate notice of the types of evidence that could corroborate her claimed stressor and afforded her with an adequate medical examination in July 2010.  Based on the foregoing, the Board finds that the AMC substantially complied with the May 2010 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 
 
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (noting that when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In light of the full grant of benefits for the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board notes that no further notification or assistance is necessary to develop facts pertinent to the claim at this time. 

Legal Criteria

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).

If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (finding that competent lay evidence concerning manifestations of  disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Analysis

The Veteran seeks service connection for an acquired psychiatric disorder.  She essentially attributes her claimed disorder to her active military service, and, at least in part, to a sexual assault around June 1979 that made her physically ill, with symptoms including loss of appetite and emotional agitation.  

Review of the Veteran's service treatment records are devoid of medical findings specifically relating to psychiatric disorders.  Indeed, the Veteran's enlistment Report of Medical Examination dated in May 1979 shows that the Veteran's psychiatric state was clinically evaluated as normal.  Furthermore, a Report of Medical History completed by the Veteran just after her enlistment in May 1979 shows that she denied ever having "depression or excessive worry" or "nervous trouble of any sort."  During service, the Veteran was treated for gastroenteritis in July 1979.  At that time she complained of a loss of appetite and emotional agitation.  The Veteran, in January 1980, waived her right to be afforded a separation examination.

The Veteran's personnel records include an AF Form 77, Supplemental Evaluation Sheet, dated in December 1979.  This form shows that the Veteran had completed her gate guard duty in a good manner.  She was noted to perform all her duties with little or no supervision.  The Veteran was further noted to have maintained her appearance up to the desired standards at all times, and her conduct was noted to be very good, both while on and off duty.

Post-service medical records, first show treatment afforded to the Veteran for psychiatric-based problems in 2007.  During 2007, the Veteran participated in an extensive "RRTP" (Mental Health Residential Rehabilitation Treatment) program.  Records associated with the file show diagnoses for PTSD, an anxiety disorder, and major depressive disorder.  To this end, an April 2007 mental health note includes a diagnosis of anxiety disorder, NOS.  An April 2007 mental health "PSO" psychological assessment report shows diagnoses of PTSD (provisional) and depression, NOS.  Review of an April 2007 mental health team note shows that the reporting certified nurse practitioner opined that the Veteran's mental health issues were related to sexual trauma.

The Veteran submitted a VA Form 21-0781a in June 2007.  She included an April 2007 VA progress note with this form that was completed by a clinical psychologist.  The psychologist diagnosed the Veteran with PTSD (provisional) and depression, NOS.  As part of the progress note the Veteran is shown to have provided a history of childhood sexual abuse.  She indicated that two brothers-in-law had sexually abused her.  She also reported post-military trauma associated with being physically abused by her second husband, as well as physical, emotional, and sexual abuse by a man she dated after she divorced her second husband.  She denied in-service trauma.

A May 2007 VA discharge summary includes diagnoses of PTSD and depression, NOS.  A May 2007 mental health provider note includes diagnoses of PTSD and anxiety, NOS.  The reporting staff psychiatrist commented that the PTSD was related to the Veteran's childhood trauma.  

The Veteran provided VA with a statement with her October 2007 notice of disagreement.  As part of this statement, the Veteran provided a history of being raped by a fellow service member while stationed at Lakeland Air Force Base.  She reported telling her friend, Ms. T.S., what had occurred after the incident occurred.  She reported being hospitalized after the incident.  Then, an April 2008 VA psychology note included diagnoses of PTSD (childhood sexual trauma) and major depressive disorder (recurrent and moderate).

After the Board's remand, the Veteran was afforded her first compensation and pension examination in July 2010.  The examiner reviewed the Veteran's claims file, described her pre-military history, and discussed both her military and post-military history.  The examiner indicated that the Veteran reported military sexual trauma as her traumatic event and found that the Veteran's symptoms met the criteria for a PTSD diagnosis.  In fact, after a mental status examination, the examiner included PTSD and major depressive disorder in the Veteran's axis I diagnoses.  She then stated that the Veteran meets the criteria for PTSD and major depressive disorder and that it is at least as likely as not that the Veteran's psychiatric disorder is related to her military service.  Specifically, the examiner found that the Veteran's military sexual trauma was a contributing factor to her mental health condition.  She also found that the Veteran's history of childhood sexual abuse was equally likely to be a contributing factor but that it was not possible to determine the relative contribution of these incidents to her mental health condition.  

The Board notes that the Veteran was found clinically normal psychiatrically upon her entrance to military service, and the presumption of soundness applies to her claim.  She told the RO in an October 2007 phone call that her in-service assault occurred around June 1979 made her "physically ill."   Thus, the Board finds that her July 1979 complaints of a loss of appetite and emotional agitation are sufficient competent and credible supporting evidence that her stressor occurred.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "[A]lthough interest may affect the credibility of testimony, it does not affect competency to testify.").  Finally, the Board resolves all reasonable doubt in the Veteran's favor especially in light of the July 2010 compensation and pension examiner linking her in-service stressor to her currently diagnosed acquired psychiatric disorder.  Therefore, service connection for an acquired psychiatric disorder is warranted, and the Veteran's appeal is granted.
  

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and major depressive disorder, is granted.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


